35 So. 3d 1082 (2010)
STATE of Louisiana
v.
Albert BERNARD.
No. 2009-KH-1552.
Supreme Court of Louisiana.
June 4, 2010.
PER CURIAM.
Writ granted in part; otherwise denied. Relator has identified with reasonable specificity that his constitutional claims relating to alleged errors during voir dire might entitle him to post conviction relief. Therefore, he has demonstrated a "particularized need" for a transcript of the voir dire and the district court is thus ordered to produce those documents free of charge, see United States v. MacCollom, 426 U.S. 317, 324, 96 S. Ct. 2086, 2091, 48 L. Ed. 2d 666 (1976); State ex rel. Bernard v. Cr. D.C., 94-2247, p. 1 (La.4/28/95), 653 So. 2d 1174, 1175, and then afford relator reasonable time to supplement his post-conviction application with support from the record for his underlying claims. In all other respects, the application is denied.